IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 59,929-01


EX PARTE ANTHONY CARDELL HAYNES





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM HARRIS COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	On September 24, 1999, applicant was convicted of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Article 37.071, Tex. Code
Crim. Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Haynes v. State, No. 73,685 slip op.
(Tex. Crim. App. Oct. 10, 2001)(not designated for publication). 
	Applicant presents four allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial judge entered findings of fact
and conclusions of law, and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions, with the exception of Conclusion of
Law number 11.  Based upon the trial court's findings and conclusions and our own review,
the relief sought is denied.
	IT IS SO ORDERED THIS THE 6TH DAY OF OCTOBER, 2004.
Do Not Publish